DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-7, 11, 18, 19-22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, claims 4-7, 11 recites the limitation "the first filter" and “the second filter”, while claim 18 recites the limitation “the second set of filters”. There is insufficient antecedent basis for this limitation in the claim. 
With regards to claims 19-22, it is unclear in claim 19 what is meant by “the second filter defining a maximum deflection”, further it is unclear how the “second filter” is capable of defining a maximum deflection. In the interest for compact prosecution this term has been interpreted as meaning the maximum distance between the first and second filter is greater than 1/4in and less than 5 inches. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-7, 11-18, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stole et al (US-4678560) in view of Kinney et al (US-2020/0064114)

Referring to claims 1, 4. Stole et al. herein “Stole” discloses a “Screening Device And Process”. See Figs. 1-4 and respective portions of the specification. Stole further discloses a sieving system for a powder, comprising: a support structure (F); a filter housing (50) movable relative to the support structure, the filter housing defining an inlet (74) and an outlet (26), the filter housing comprising a broad frequency filter (screen, S) configured to restrict a first portion of the powder larger than a predetermined threshold from reaching the outlet. Stole further discloses a raw reclaimed powder hopper (H) positioned upstream of the inlet of the filter housing; and a filtered reclaimed powder hopper (near DC, dust hopper) positioned downstream of the outlet of the filter housing. Likewise, Stole discloses wherein the outlet (26) of the filter housing is a first outlet positioned downstream of the filter, wherein the filter housing further defines a second outlet (76) positioned upstream of the filter for receiving the first potion of the powder larger than the predetermined threshold. Stole doesn’t disclose a powder mass control assembly configured to determine data indicative of a powder mass within a portion of the sieving system and control one or more operations of the sieving system based on the determined data indicative of the powder mass. Kinney et al (herein “”Kinney”) 

Referring to claim 3. Stole discloses the system as described above in detail. Stole doesn’t disclose a first or second load cell in communication with the hoppers configured to measure the mass of powder within the hoppers. Kinney discloses the 
It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings (load cell/scale) to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (load cell/scale) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. Likewise, it would have been obvious to a person of ordinary skill in the art to modify the system of Stole to include the teachings of Kinney and include a load cell to measure the mass of powder from the hopper, so that a predetermined weight could be reached and not exceeded so that for subsequent processing/dispensing/separating the determined amount of powder was available. Furthermore, it should be noted that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, which is not the outcome of including a second load cell to measure the mass of the powder in the hopper from the second hopper, which would have been obvious for reasons as disclosed above. 

Referring to claims 5-7, 17. Stole discloses a raw reclaimed powder hopper (H) positioned upstream of the inlet of the filter housing; a filter reclaimed powder hopper 


	Referring to claim 11. Stole discloses a filter housing (50) comprising a mounting assembly for mounting the filter within the filter housing, wherein the filter housing comprises a upper and lower flanges (22, 52) an a conventional annular seal (See at least Col. 5 L. 10-12, 18-25). Stole doesn’t disclose wherein the mounting assembly for the filter housing comprises a continuous U-shaped seal extending around an outside edge of the filter. It should be noted that it would have been obvious matter of design choice to make mounting assembly comprise a continuous U-shape seal, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and is merely a matter of design option when the general knowledge in the relevant field of the art is used and it appears that the invention would perform equally well as disclosed. 

	Referring to claims 12-14. Stole discloses the system as described above in detail. Stole discloses a first and second motor (D, D’). Stole doesn’t disclose wherein the first and second motor are first and second linear displacement motors with a first motor with a first angle with the longitudinal axis greater than 15 degrees and less than 85 degrees or a second motor with a second angle with the longitudinal axis greater 

	Referring to claim 15. Stole doesn’t disclose wherein the sieving system is configured as part of a powder reclamation system for reclaiming powder from a metal powder processing device. In this case, one of ordinary skill in the art would have been incorporating the sieving system  for reclaiming powder from a metal powder processing system, the powder reclamation system could be improved by adding the sieving system and the results would have been predictable to one of ordinary skill in the art. The variation (adding a sieving system to a powder reclamation system) is predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

	Referring to claim 16. Stole doesn’t disclose wherein the powder is a reactive powder. It would have been obvious to one with ordinary skill in the art to modify the base reference to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (reactive metal powder) with no change in their respective functions. Moreover, it is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. Further, Applicant is respectfully reminded that the material or article worked upon by the apparatus does not limit apparatus claims. See MPEP 2115. 

Referring to claim 18. Stole discloses the system as described above in detail. Stole doesn’t disclose a second set of filters or wherein the second set of filters defines a pore size greater than the first pore size of the first filter. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Stole to include a second set of filters with a pore size greater than the pore size of the first filter, so that powders meeting a second predetermined threshold could be restricted and directed to a subsequent hopper/further processing. Furthermore, it should be noted that is commonly known in the field of the arts to incorporate multiple filters to filter/restrict varying sizes. 

	Referring to claims 23-30. With respect to claims 23-30, the method described in these claims would inherently result from the use of  Stole’s “Screening Device and Process” in view of Kinney’s “Dispenser For Firearm Ammunition Powder” as advanced above.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stole (US-4678560) in view of Li (CN-208321260).

Referring to claims 19-20. Stole et al. herein “Stole” discloses a “Screening Device And Process”. See Figs. 1-4 and respective portions of the specification. Stole further discloses a sieving system for a powder, comprising: a support structure (F); a filter housing (50) movable relative to the support structure, the filter housing defining an inlet (74) and an outlet (26), the filter housing comprising a broad frequency filter (screen, S) configured to restrict a first portion of the powder larger than a predetermined threshold from reaching the outlet. Stole doesn’t disclose a second filter coupled within the filter housing adjacent to the first filter, the second filter being defining a maximum deflection from the first filter greater than ¼ inch and less than 1 inch. Li 
It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements  (second filter) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. Moreover, it would have been obvious to a person of ordinary skill and well within the level of sophistication of one of ordinary skill in the art to configure the filter wherein the maximum deflection was greater than ¼ inch and less than 1 inch. 

	Referring to claim 20. Stole doesn’t disclose wherein the sieving system is configured as part of a powder reclamation system for reclaiming powder from a metal powder processing device. In this case, one of ordinary skill in the art would have been incorporating the sieving system  for reclaiming powder from a metal powder processing system, the powder reclamation system could be improved by adding the sieving system and the results would have been predictable to one of ordinary skill in the art. The variation (adding a sieving system to a powder reclamation system) is predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Stole as is well known in the art and this predictable addition would have yielded  predictable results and resulted in an improved system. It should further be noted that, it has been rule that if a "person of ordinary skill has good reason to pursue the known options within his or her technical grasp and this leads to the anticipated success, it is likely that the product was not of innovation but of ordinary skill and common sense. Likewise, it should be noted that in considering a disclosure it has been held that the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.

Referring to claim 22. Stole doesn’t disclose wherein the powder is a reactive powder. It would have been obvious to one with ordinary skill in the art to modify the base reference to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (reactive metal powder) with no change in their respective functions. Moreover, it is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. Further, Applicant is respectfully reminded that the material or article worked upon by the apparatus does not limit apparatus claims. See MPEP 2115. 


Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655